Citation Nr: 1426310	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-46 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to March 11, 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1964 to November 1967, with subsequent Reserve service.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied entitlement to a TDIU.

In August 2013, the Board denied entitlement to a TDIU for the period prior to March 11, 2013.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  By Order dated February 2014, the Court granted a Joint Motion for Remand (JMR), vacating and remanding the August 2013 Board decision.  In particular, the JMR stated that the Board decision did not adequately address the Veteran's educational and occupational history.  

The Virtual VA and VBMS files have been reviewed.


FINDINGS OF FACT

For the rating period prior to March 11, 2013, the Veteran was unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt the Veteran's favor, for the rating period prior to March 11, 2013, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2013). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  The TDIU issue arose from the initial rating appeal, so no further VCAA notice is required for such initial rating.  See Rice v. Shinseki, 22 Vet App. 447 (2009) (stating that TDIU is not a separate claim, but is part and parcel of any claim for increased or initial evaluation).  Additionally, with regard to the appeal for a TDIU for the relevant period, the Board is granting, in full, the benefits sought; accordingly, VA has no further duty to notify or assist with regard to this issue.  

TDIU Legal Criteria

A claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by a Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the appeal of an initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Individual unemployability must be determined without regard to any non-service-connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether a Veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a Veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2013).

TDIU Analysis

The Veteran contends that he is unable to secure or maintain employment due to his service connected heart and diabetes-related disabilities.  As explained in the introduction, the issue of entitlement to a TDIU rating, effective from March 11, 2013, is now moot due to the grant of a 100 percent rating for the Veteran's lung cancer.  Thus, the Board will only consider the Veteran's entitlement to a TDIU rating prior to March 11, 2013.

The record reflects that prior to March 13, 2013 service connection was in effect for: coronary artery disease status post stent rated as 30 percent disabling; peripheral neuropathy of the right upper arm, associated with diabetes mellitus rated as 30 percent disabling; peripheral neuropathy of the left upper extremity, associated with diabetes mellitus, rated as 20 percent disabling; diabetes mellitus rated as 20 percent disabling; peripheral neuritis of the right lower extremity, associated with diabetes mellitus rated as 20 percent disabling; and peripheral neuritis of the left lower extremity, associated with diabetes mellitus, rated as 20 percent disabling.  These service connected disabilities yielded a combined 80 percent disability rating effective from August 10, 2005.  See 38 C F R § 4.25.  As peripheral neuropathy of the upper extremities and peripheral neuritis of the lower extremities all stem from the same service-connected etiology of diabetes mellitus, the disability ratings of these diseases may be combined for purposes of 38 C.F.R. 
§ 4.16(a).  See 38 C.F.R. § 4.16(a)(2).  When diabetes mellitus and its complications are combined pursuant to 38 C.F.R. §§ 4.25 and 4.26, the Veteran meets the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a) for the period prior to March 13, 2013.

After a review of all the evidence, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the rating period prior to March 13, 2013, the Veteran was not able to secure or maintain substantially gainful employment due to service-connected coronary artery disease, diabetes mellitus, peripheral neuropathy, and peripheral neuritis.  

An October 2005 VA examination shows that the Veteran quit working in September 2002 due to heart problems.  An October 2005 VA outpatient treatment record shows that the Veteran was retired and that he had had diabetes for two years. 

In his April 2008 formal claim for a TDIU rating (VA Form 21-8940), the Veteran indicated that his service-connected diabetes mellitus prevented him from securing or following any substantially gainful occupation.   He has worked as a self-employed carpenter from 1968 to 2001, and possesses a high school education.  He has additional training as an electrician and HVAC engineer. 

A September 2008 VA examination report notes that the Veteran is sedentary and cannot walk far because of poor balance due to peripheral neuropathy in the feet.  He gets out of breath easily and his knees are stiff and painful.  The examiner opined that it was unlikely that the Veteran could perform activities as a carpenter because of his breathing difficulties, painful stiff knees, blindness in one eye, and medication regime. 

A July 2010 VA diabetes examination report notes that the Veteran has a sedentary lifestyle, is unable to walk or exercise, and is wheelchair bound.  

On the VA DBQ examination in January 2012, the examiner indicated that the Veteran's diabetes mellitus was stable, and opined that his diabetes mellitus, and other service-connected disabilities related to diabetes, did not render him unable to secure and maintain substantially gainful employment in a sedentary work position.  

The Board finds probative the Veteran's statements, supported by medical evidence, that he can no longer work as a carpenter due to his service-connected disabilities.  Given that the Veteran has worked in carpentry for over 30 years, and possesses no more than a high school degree, the Board finds that he would not be able to secure or maintain substantially gainful employment in a sedentary position.  

When considered alongside the other evidence of record, including the symptoms exhibited by the Veteran during this period, and resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to TDIU for the period prior to March 13, 2013 is warranted.  38 C.F.R. § 4.16(a).


ORDER

For the period prior to March 13, 2013, entitlement to TDIU is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


